Citation Nr: 0916994	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
chronic low back strain.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.  

The Veteran appealed, and in September 2007, the Board denied 
the claim.  The Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2009, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's September 2007 
decision.  That same month, the Court issued an Order 
vacating the September 2007 Board decision.  

In a February 2000 rating decision, the RO denied a claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  This issue has again been 
raised.  This issue has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDING OF FACT

A cervical spine disorder was not caused or aggravated by 
service, or by a service-connected disability.  


CONCLUSION OF LAW

Service connection for a cervical spine disorder, to include 
as secondary to service-connected chronic low back strain, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his current cervical spine condition 
is due either to a July 1979 motor vehicle accident (MVA), or 
that it was caused or aggravated by his service-connected 
chronic low back strain.  

The Board notes that subsequent to the most recent Supplement 
Statement of the Case, dated in July 2005, additional medical 
evidence has been received.  In April 2009, the Veteran 
submitted a waiver of RO review of this evidence. 
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

Service connection is currently in effect for chronic low 
back strain, status post microendoscopic discectomy, bursitis 
of the left shoulder, tinnitus, hemorrhoids, and scar of the 
right inguinal region, status post excision of cyst.  

The Veteran's service medical records reflect that he was 
involved in an MVA in July 1979.  They do not show that he 
complained of cervical spine symptoms, or that he was found 
to have a cervical spine injury.  A January 1981 
supplementary and final report, sent to the Veteran's 
representative and based on information extracted from the 
Veteran's official medical records, is negative for 
complaints, symptoms, findings or diagnoses relating to the 
cervical spine.  The service treatment reports show that, 
subsequent to the Veteran's 1979 MVA, he received numerous 
treatments for back pain, and that he was afforded numerous 
assessments of low back pain.  However, they do not contain 
any complaints or findings specific to the cervical spine.  
In this regard, "health histories," dated in 1980 and 1981, 
show that the Veteran specifically limited his complaints of 
chronic joint pain to the back (these reports show that he 
indicated that he had "chronic joint pain (back, neck, arm, 
leg)" in which he underlined only the word "back" (in a 
1982 health history, he indicated the presence of chronic 
joint pain, but he did not indicate a body area).  

The Veteran's January 1986 report of separation medical 
examination shows that his neck, and spine, was normal on 
clinical evaluation, with a notation of recurrent back pain.  
No pertinent cervical spine interval history, defects, or 
diagnoses were noted.  As associated "report of medical 
history" does not show any complaints of cervical spine 
symptoms, or a cervical spine diagnosis, providing limited 
evidence against this claim.  

The Veteran's service treatment records weigh against his 
claim because they fail to show any cervical spine 
complaints, symptoms, findings or a diagnosis.  Because the 
claimed condition is not shown during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  

Turning to post-service medical evidence, the Board finds it 
significant that the record is negative for pertinent 
complaints, symptoms, findings or diagnoses for many years 
after the Veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Specifically, the report of a September 1998 VA spine 
examination (conducted in connection with an increased 
evaluation claim) shows that Veteran asserted that he had had 
mild pain in the back of the neck "since 1979."  The 
pertinent diagnosis was recurrent cervical strain.  

The report of a January 1999 VA spine examination (also 
conducted in connection with the increased evaluation claim) 
shows that the Veteran reported a history of a July 1979 MVA, 
and states, "The veteran also reports that he had begun to 
experience pain in the cervical spine a few years ago." 
(emphasis added).  The relevant diagnoses were cervical spine 
disk disease with possible mild cord compression, and 
radiculopathy of both the cervical and lumbosacral spine.  

A June 2002 private medical report (the signature of the 
examiner is illegible) shows that the Veteran reported that 
he had had neck pain since 1998.  The pertinent diagnosis was 
cervical myelopathy of "unknown onset."   

A decision of the Social Security Administration (SSA), dated 
in January 2004, shows that the SSA determined that the 
Veteran was disabled as of December 1995.  The SSA's decision 
notes a medical history that includes a disc abnormality at 
C5-6, but otherwise only discusses the Veteran's low back 
disorder.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show any complaints of 
cervical spine symptoms, or a diagnosis of a cervical spine 
condition.  The Veteran's separation examination report, 
dated in January 1986, shows that the Veteran's neck and 
spine were clinically evaluated as normal (with a notation of 
recurrent back pain).  The accompanying report of medical 
history does not note any cervical spine symptoms or cervical 
spine diagnosis.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303(a).  As for the post-
service medical evidence, the earliest medical evidence of a 
cervical spine condition is dated in 1998.  This is over 12 
years after separation from service, and this lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.

In addition, there is no competent evidence of a nexus 
between a cervical spine disorder and the Veteran's service.  
See 38 C.F.R. § 3.303(d).  Finally, although there is 
evidence of a cervical spine disc abnormality, it does not 
appear that the Veteran has been afforded a formal diagnosis 
of cervical spine arthritis, and in any event, there is no 
medical evidence to show that arthritis of the cervical spine 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has a 
cervical spine disorder that is related to his service, and 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  Id.  

In reaching this decision, the Board has considered the 
argument that service connection is warranted under 38 C.F.R. 
§ 3.310 and/or Allen v. Brown, 7 Vet. App. 439 (1995).  
However, there is no competent evidence to show that a 
cervical spine condition was caused or aggravated by a 
service-connected disability.  Accordingly, the Board finds 
that service connection under 38 C.F.R. § 3.310 and/or Allen 
is not warranted.  The record in this case provides evidence 
against a connection between the back and the neck.  
Extensive treatment of the back fails to indicate a 
connection between the two problems.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a cervical spine 
condition, to include as secondary to service-connected 
chronic low back strain.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that a 
cervical spine disability was caused by service, which ended 
in 1986 (about 23 years ago), or was caused or aggravated by 
a service-connected disability.  However, nothing in this 
case suggests a connection between the back and neck 
disabilities. 

In this case, while a veteran is generally considered 
competent to report that he perceived cervical spine pain 
symptoms during service, the Veteran has provided conflicting 
histories as to the onset of his cervical spine pain, 
providing evidence against this own claim.  See VA 
examination reports, dated in 1998 (reporting cervical spine 
pain since 1979) and 1999 (reporting cervical spine pain 
beginning "a few years ago") and then again in July 2002 
private medical report (noting cervical spine pain since 
1998).  In addition, the Veteran's service treatment reports 
do not show any relevant complaints of, or treatment for, the 
cervical spine.  The Board further notes that the Veteran has 
provided incorrect employment histories to VA.  See Veteran's 
letter, received in June 1993 (asserting that he was 
unemployed); January 2004 SSA decision (noting that he was 
gainfully employed between March 1993 and September 1995, to 
include employment as a motel manager for 40 hours per week 
between March and August of 1993, with estimated earnings, 
and employment as a sales agent for 40 hours per week between 
October 1994 and December 1995, with annual earnings over 
$22,000 noted for 1995 ); Financial Status Report (VA Form 4-
5655), received in July 1993 (claiming to be unemployed as of 
March 1993); see also September 1998 VA examination report 
(in which he gave a history of being unemployed for the last 
ten years).  Given the foregoing, the Veteran is not 
considered a credible historian.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19-20 (1991).  

In addition, when his service treatment reports are 
considered together with his post-service medical records 
(which indicate that the earliest medical evidence of a 
cervical spine disorder is dated in 1998, and which do not 
contain competent credible evidence of a nexus between a 
cervical spine condition and the Veteran's service, or a 
service-connected disability), the Board finds that the 
medical evidence outweighs the Veteran's contentions that the 
claimed condition is related to his service, or a service-
connected disability.   



Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in August 2002.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  In April 2009, 
the Veteran indicated that he had no additional evidence to 
submit, and that he desired that his claim be adjudicated as 
soon as possible.  

The Joint Motion shows that the only arguments presented were 
that the Board's September 2007 decision was inadequate 
because 1) VA failed to provide the Veteran with an 
examination, and to obtain an etiological opinion, and 2) 
that the Board failed to provide adequate reasons and bases 
for its determination that such development was not required.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, as there is competent medical evidence to show 
that the Veteran currently has a cervical spine disorder, the 
first criterion under McLendon is not in issue.  The 
Veteran's representative essentially asserts that the service 
treatment reports of the July 1979 MVA, and thereafter, are 
sufficient to fulfill the second criterion under McLendon, 
and that the Veteran's report of cervical spine pain "since 
1979" in the 1998 VA examination report is sufficient to 
fulfill the third criterion.  

The Board finds that it has fully complied with its duty to 
assist, and that an examination, and an etiological opinion, 
need not be obtained.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  With regard to the second McLendon criterion, the 
Veteran's service treatment reports show complaints and 
findings of low back symptoms following a 1979 MVA.  The 
service treatment reports do not show that the Veteran ever 
complained of cervical spine symptoms, or that he was ever 
found to have a cervical spine disorder, providing evidence 
against the claim.  Therefore, the second McLendon criterion 
is not satisfied.  

With regard to the third McLendon criterion, as previously 
noted, the Veteran has provided conflicting histories of 
cervical spine pain, and he has been determined not to be 
credible.  In addition, the earliest medical evidence of a 
cervical spine disorder is dated in 1998, and there is no 
competent evidence to show that a cervical spine disorder is 
related to service, which ended in 1986, or that it was 
caused or aggravated by a service-connected disability.  
Therefore, an examination, and an etiological opinion, need 
not be obtained.  McLendon; see also 38 C.F.R.  § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board can not simply provide a medical opinion on 
the basis of the Veteran's claim that one disability has 
caused another problem, particularly in light of the facts of 
this case, where the Veteran's own statement's regarding when 
the neck problem began, why the neck problem began, and other 
statements have not been consistent.  The Veteran's own 
statements, standing alone, are found to not meet the third 
part of the McLendon test. 

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


